DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because figure 7A shows the output signal Out connected to a gate off voltage VH.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US2008/0253499) in view of Chen (USP 10,140,913).
Regarding claim 1, Chan et al.’s figure 7 shows A gate driver, comprising: a QB-node control circuit (204) configured to control a QB-node (NT2), 5the QB-node being a gate node of a pull-down transistor (T2), the QB-node control circuit (204) comprising: a first transistor (T7) having a gate electrode connected to a NT1 (Vc1(n)) signal , a first electrode connected to a QP-node (NT3) for controlling the QB-node (NT2), and a second 10electrode connected to a gate-off voltage input terminal (Vss); 15a third transistor (T9) configured to apply a gate-off voltage (Vss) to the QB-node (NT2); a fourth transistor (T8) having a gate electrode connected to the QP-node (NT3), a first electrode connected to the QB-node (NT2), and a second electrode connected to a second clock input 20terminal (CLKB); and a first capacitor (C) connected between the QP-node (NT3) and the second clock input terminal (CLK).

Chan et al.’s figure 7 does not show: (1) a second transistor having a gate electrode connected to a first clock input terminal, a first electrode connected to the QP-node, and a second electrode connected to the gate-off voltage input terminal (i.e., transistor T2; figure 4A of the present invention);  (2) the gate electrode of the first transistor (T7; Chen et al.’s figure 7) and the third transistor (T9; Chen et al.’s figure 7) controlled by a start signal input terminal as called for in claims 1-2.

Regarding the difference as noted in the item (1), Chen’s figure 10 shows a QB node control unit (M1-M5) of a gate driver circuit further including a second transistor (M1) controlled by a first clock signal (CLK) and is connected to a QP node (PD_CN) for the controlling the QP node to ensure the QB-Node (PD) at logic high during the pulling down holding phase thus to prevent erroneous operation (see paragraph 0112).  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention was made to include Chen’s second transistor (M1) controlled by the clock signal in Chan et al.’s circuit arrangement for the purpose of preventing erroneous operation as taught by Chen reference.

Regarding the difference noted in item (2), Chan et al. reference shows the first transistor (T7; Chan et al.’s figure 7) and the third transistor (T9; Chan et al.’s figure 7) coupled to receive the gate on voltage (NT1) to the pull up transistor (T1) instead of receiving a start signal (Vo(n-1)) as called for in claims 1-2.  Chan et al.’s figure 4A shows a timing relationship between the gate on voltage (Vc1(n)) and the start signal (Vo(n-1)).  During the period TP1, both the gate on voltage (Vc1(n)) and the start signal (Vo(n-1)) are at the same logic level.  Thus, one skilled in the art would have been readily recognized that whether the first transistor (7) and the third transistor (T9) are receiving the gate on voltage or the start signal, the circuit operation remains unchanged.  Therefore, outside of any non-obvious results, the obviousness of using the start signal to drive the first transistor and the third transistor instead of the gate on voltage will not be patentable under 35USC 103.  

Also, it is noted that: (a) the timing relationship between the gate on voltage Q2 and the start signal (VST) in figure 6B of the present invention is the same as the timing relationship of between the gate on voltage (Vc1(n)) and the start signal (Vo(n-1)) of Chan et al.’s figure 4A; (b) figure 6A of the present invention also suggests that the gate electrodes of the first transistor (T1) and the third transistor (T3) can also be connected to the gate on voltage (Q1).

Regarding claim 7, wherein the first transistor (T7) is turned on, such that a gate-off DB1/ 128389672.1Page 39Attorney Docket No. 106013-5055-01Applicant Reference No. F18-0048US002C1 voltage (Vss) is applied to the QP-node (NT3), and the third transistor (T9) is turned on, such that the gate-off voltage is applied to the QB-node, while a start signal is a gate-on voltage (as explained in the difference noted in item (2)).

Regarding claim 8, Chan et al. reference shows a second electrode of the second transistor (M1; Chen’s figure 10) coupled to gate off voltage (Vss) instead of being coupled an output signal of the gate driver circuit as called for in claim 8.  One skilled in the art would have been readily recognized that during a pull down period (T3, T4; Chen’s figure 11), the output of the driver is at the gate off voltage level (Vss).  Thus, whether having the second electrode of the second transistor (M1; Chen’s figure 10) coupled to Vss or to the output of gate driver circuit which is also at logic level of Vss, the circuit operation remains unchanged.  Furthermore, one skilled in the art would also have been recognized that by having the second electrode of the second transistor (M1; Chen’s figure 10) connected to the output terminal of the gate driver, the power consumption would be reduced since the output signal is one time on- pulse instead of being constantly connected to the gate off voltage.  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention was made to have the second electrode of the second transistor (M1; Chen’s figure 10) in Chan’s circuit arrangement connected the output terminal of the gate driver circuit for the purpose of reducing power consumption.


Regarding claim 4, the combination of Chan et al. and Chen references shows a fifth transistor (T4; Chan et al.’s figure 7).

Regarding claim 6, the combination of Chan et al. and Chen references shows a sixth transistor (T5; Chan et al.’s figure 7).


4.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2008/0253499) and Chen (10,140,913) and in further view of Moon (US 2005/0220262).	
Regarding claim 3, the combination of Chan et al. and Chen references show all the aspects of the present invention as noted above except for a second capacitor connected between the QB node and a gate off voltage (ground voltage) as called for in claim 3.
Moon shows a driver circuit including a second capacitor (CQB) connected between the QB node (QB) and a gate off voltage (Vss) for removing unwanted noise at the QB node (see paragraph 0075).  Therefore, it would have been obvious to person skilled in the art before the effective filing of the invention was made to include Moon’s capacitor in Chan et al.’s circuit arrangement for the purpose of removing unwanted noise at the QB node as taught by Moon reference.

5.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2008/0253499) and Chen (10,140,913) and further in view of Nagao (US 2004/0140839).
Regarding claim 5, the combination of Chan et al. and Chen reference shows a gate driver circuit comprising all the aspects of the present invention as noted above except for a seventh transistor (T7; figure 5A of the present invention) as called for in claim 5.
Nagao’s figure 9A shows a gate driver including a transistor (901) connecting between an input transistor (101) and a pull up transistor (105).  Such an arrangement is necessary to reduce stress on the input transistor, thus, prevent erroneous operation (see paragraphs 0199-0203).  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to include Nagao’s transistor (901) in Chan et al.’s circuit arrangement for the purpose of reducing stress on the input transistor (T4), thus, to prevent erroneous operation as taught by Nagao reference.
6.	Claim(s) 9-11, 13, 15-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US2008/0253499) in view of Chen (USP 10,140,913).
Regarding claim 9, A gate driver, comprising: a plurality of cascading stages configured to generate a plurality of scan signals, respectively, each of the plurality of stages (figure 11) comprising: a first transistor (T7) configured to apply a gate-off voltage (Vss) 15to the QP-node (NT3) for controlling the QB-node (NT2); 20a third transistor (T9) having a gate electrode connected to a start signal input terminal or a Q1-node (NT1) for controlling a pull-up transistor (T1), a first electrode connected to the QB-node (T9), and a second electrode connected to the gate-off voltage input terminal (Vss); 25a fourth transistor (T8) having a gate electrode connected to the QP-node (NT3), a first electrode connected to the QB-node (NT2), and a second electrode connected to a second clock input DB1/ 128389672.1Page 40Attorney Docket No. 106013-5055-01 Applicant Reference No. F18-0048US002C1 terminal (CLKB) ; and a fifth transistor (T11) having a gate electrode connected to the second clock input terminal (CLKB), a first electrode connected to the Q1-node (NT1), and a second electrode connected to the start 5signal input terminal (Vo(n-1).

Chan et al.’s figure 11 does not show: (1) a second transistor having a gate electrode connected to a first clock input terminal, a first electrode connected to the QP-node, and a second electrode connected to the gate-off voltage input terminal (i.e., transistor T2; figure 4A of the present invention) as called for in claim 9.

Chen’s figure 10 shows a QB node control unit (M1-M5) of a gate driver circuit further including a second transistor (M1) controlled by a first clock signal (CLK) and is connected to a QP node (PD_CN) for the controlling the QP node to ensure the QB-Node (PD) at logic high during the pulling down holding phase thus to prevent erroneous operation (see paragraph 0112).  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention was made to include Chen’s second transistor (M1) controlled by the clock signal in Chan et al.’s circuit arrangement for the purpose of preventing erroneous operation as taught by Chen reference.

Regarding claim 10, Chan et al.’s figure 11 shows the first transistor (T7) has a gate electrode connected to the Q1-node (NT1), a first electrode connected to a QP-node (NT3), and a 10second electrode connected to the gate-off voltage input terminal (Vss).

Regarding claim 11, Chan et al.’s figure 11 shows a capacitor (C).

Regarding claim 13, Chan et al.’s figure 11 shows a sixth transistor (T5).

Regarding claim 15, the combination of Chan et al. and Chen reference all the aspects of the present invention as noted above except the first transistor (T7; figure 11) and the third transistor (T9; figure 11) receives gate on voltage NT1 instead of being gate on voltage start signal as called for in claim 15.
Chan et al.’s figure 4A shows a timing relationship between the gate on voltage (Vc1(n)) and the start signal (Vo(n-1)).  During the period TP1, both the gate on voltage (Vc1(n)) and the start signal (Vo(n-1)) are at the same logic level.  Thus, one skilled in the art would have been readily recognized that whether the first transistor (T7) and the third transistor (T9) are receiving the gate on voltage or the start signal, the circuit operation remains unchanged.  Therefore, outside of any non-obvious results, the obviousness of using the start signal to drive the first transistor and the third transistor instead of the gate on voltage will not be patentable under 35USC 103.  

Also, it is noted that: (a) the timing relationship between the gate on voltage Q2 and the start signal (VST) in figure 6B of the present invention is the same as the timing relationship of between the gate on voltage (Vc1(n)) and the start signal (Vo(n-1)) of Chan et al.’s figure 4A; (b) figure 6A of the present invention also suggests that the gate electrodes of the first transistor (T1) and the third transistor (T3) can also be connected to the gate on voltage (Q1).

Regarding claim 16, Chan et al. and Chen references shows all the aspects of the present invention except Chen’s second transistor (M1; figure 10) coupled to the gate off voltage (Vss) instead of being coupled to the output signal of the gate driver as called for in claim 16. .  One skilled in the art would have been readily recognized that during a pull down period (T3, T4; Chen’s figure 11), the output of the driver is at the gate off voltage level (Vss).  Thus, whether having the second electrode of the second transistor (M1; Chen’s figure 10) coupled to Vss or to the output of gate driver circuit which is also at logic level of Vss, the circuit operation remains unchanged.  Furthermore, one skilled in the art would also have been recognized that by having the second electrode of the second transistor (M1; Chen’s figure 10) in Chan et al.’s circuit arrangement connected to the output terminal of the gate driver, the power consumption would be reduced since the output signal is one time on- pulse instead of being constantly connected to the gate off voltage.  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention was made to have the second electrode of the second transistor (M1; Chen’s figure 10) in Chan et al.’s circuit arrangement connected the output terminal of the gate driver circuit for the purpose of reducing power consumption.


7.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2008/0253499) and Chen (10,140,913) and in further view of Moon (US 2005/0220262).	
Regarding claim 12, the combination of Chan et al. and Chen references show all the aspects of the present invention as noted above except for a second capacitor connected between the QB node and a gate off voltage (ground voltage) as called for in claim 12.
Moon shows a driver circuit including a second capacitor (CQB) connected between the QB node (QB) and a gate off voltage (Vss) for removing unwanted noise at the QB node (see paragraph 0075).  Therefore, it would have been obvious to person skilled in the art before the effective filing of the invention was made to include Moon’s capacitor in Chan et al.’s circuit arrangement for the purpose of removing unwanted noise at the QB node as taught by Moon reference.
8.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2008/0253499) and Chen (10,140,913) and further in view of Nagao (US 2004/0140839).
Regarding claim 14, the combination of Chan et al. and Chen reference shows a gate driver circuit comprising all the aspects of the present invention as noted above except for a seventh transistor (T7; figure 5A of the present invention) as called for in claim 14.
Nagao’s figure 9A shows a gate driver including a transistor (901) connecting between an input transistor (101) and a pull up transistor (105).  Such an arrangement is necessary to reduce stress on the input transistor, thus, prevent erroneous operation (see paragraphs 0199-0203).  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to include Nagao’s transistor (901) in Chan et al.’s circuit arrangement for the purpose of reducing stress on the input transistor (T4), thus, to prevent erroneous operation as taught by Nagao reference.


9.	Claims 1, 2, 4, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (10,140,913) in view of Tan et al. (US 2015/0043703).
Regarding claims 1-2, Chen’s figure 10 shows A gate driver, comprising: a QB-node control circuit (M1-M5) configured to control a QB-node (PD), 5the QB-node being a gate node of a pull-down transistor (M8); the QB-node control circuit (M1-M5) comprising: a first transistor (M3) having a gate electrode connected to a PU signal , a first electrode connected to a QP-node (PD_CN) for controlling the QB-node (PD), and a second 10electrode connected to a gate-off voltage input terminal (Vss); a second transistor (M1) having a gate electrode connected to a first clock signal (CLK) input terminal, a first electrode connected to the QP-node (PD_CN), a second electrode connected to the gate off voltage input terminal (Vss); 15a third transistor (M4) configured to apply a gate-off voltage (Vss) to the QB-node (PD); a fourth transistor (M5) having a gate electrode connected to the QP-node (PD_CN), a first electrode connected to the QB-node (PD), and a second electrode connected to a second clock input 20terminal (CLKB).

Chen reference does not show: (1) a first capacitor; (2) the gate electrodes of the first transistor (M3) and the third transistor (M4) controlled by a start signal as called for in claims 1, 2.
Regarding the difference as noted in item (1), Tan et al.’s figure 14 and figure 15 teaches that a transistor T10 can be replaced with a capacitor (C3) without altering a circuit operation of a control unit of a gate driver.  Thus, one skilled in the art would have been recognized that Chen’s transistor (M2) can be substituted by a capacitor.  Therefore, it would have been obvious to person skilled in the art before the effective filing of the invention was made to have Chen’s transistor (M2) be replaced by a capacitor because they are functionally equivalent and a substitution of one for the other will not alter the circuit operation as taught by Tan et al. reference.  

Regarding the difference noted in item (2), Chen reference shows the first transistor (M3, Chen’s figure 10) and the third transistor (M4; Chen’s figure 10) coupled to receive the gate on voltage (PU; Chen’s figure 10) instead of receiving a start signal (INPUT) as called for in claims 1-2.
Chen’s figure 11 shows a timing relationship between the gate on voltage (PU) and the start signal (INPUT).  During the period T1, both the gate on voltage (PU) and the start signal (INPUT) are at the same logic level.  Thus, one skilled in the art would have been readily recognized that whether the first transistor and the third transistor are receiving the gate on voltage or the start signal, the circuit operation remains unchanged.  Therefore, outside of any non-obvious results, the obviousness of using the start signal to drive the first transistor and the third transistor instead of the gate on voltage will not be patentable under 35USC 103.  

Also, it is noted that: (a) the timing relationship between the gate on voltage Q2 and the start signal (VST) in figure 6B of the present invention is the same as the timing relationship of between the gate on voltage (PU) and the start signal (INPUT) of Chen’s figure 11; and (b) figure 6A of the present invention also suggests that the gate electrodes of the first transistor (T1) and the third transistor (T3) can also be connected to the gate on voltage (Q1).
Regarding claim 7, wherein the first transistor (M3) is turned on, such that a gate-off DB1/ 128389672.1Page 39Attorney Docket No. 106013-5055-01Applicant Reference No. F18-0048US002C1 voltage (Vss) is applied to the QP-node (PD_CN), and the third transistor (M4) is turned on, such that the gate-off voltage is applied to the QB-node (PD), while a start signal is a gate-on voltage (as explained in the difference noted in item (2)).

Regarding claim 8, Chan et al. reference shows a second electrode of the second transistor (M1; Chen’s figure 10) coupled to gate off voltage (Vss) instead of being coupled an output signal of the gate driver circuit as called for in claim 8.  One skilled in the art would have been readily recognized that during a pull down period (T3, T4; Chen’s figure 11), the output of the driver is at the gate off voltage level (Vss).  Thus, whether having the second electrode of the second transistor (M1; Chen’s figure 10) coupled to Vss or to the output of gate driver circuit which is also at logic level of Vss, the circuit operation remains unchanged.  Furthermore, one skilled in the art would also have been recognized that by having the second electrode of the second transistor (M1; Chen’s figure 10) connected to the output terminal of the gate driver, the power consumption would be reduced since the output signal is one time on- pulse instead of being constantly connected to the gate off voltage.  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention was made to have the second electrode of the second transistor (M1; Chen’s figure 10) in Chan’s circuit arrangement connected the output terminal of the gate driver circuit for the purpose of reducing power consumption.


Regarding claim 4, the combination of Chen and Tan et al. references shows a fifth transistor (M7; Chen’s figure 10).
Regarding claim 6, the combination of Chen and Tan et al. references shows a sixth transistor (M8; Chen’s figure 10).


10.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (10,140,913) and Tan et al. (US 2015/0043703) and further in view of Moon (US 2005/0220262)
Regarding claim 3, the combination of Chen and Tan et al. references show all the aspects of the present invention as noted above except for a second capacitor connected between the QB node and a gate off voltage (ground voltage) as called for in claim 3.
Moon shows a driver circuit including a second capacitor (CQB) connected between the QB node (QB) and a gate off voltage (Vss) for removing unwanted noise at the QB node (see paragraph 0075).  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention was made to include Moon’s capacitor in Chen’s circuit arrangement for the purpose of removing unwanted noise at the QB node as taught by Moon reference.
11.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (10,140,913) and Tan et al. (US 2015/ and further in view of Nagao (US 2004/0140839).
Regarding claim 5, the combination of Chen and Tan et al. references shows a gate driver circuit comprising all the aspects of the present invention as noted above except for a seventh transistor (T7; figure 5A of the present invention) as called for in claim 5.
Nagao’s figure 9A shows a gate driver including a transistor (901) connecting between an input transistor (101) and a pull up transistor (105).  Such an arrangement is necessary to reduce stress on the input transistor, thus, prevent erroneous operation (see paragraphs 0199-0203).  Therefore, it would have been obvious to person skilled in the art before the effective filing of the invention was made to include Nagao’s transistor (901) in Chen’s circuit arrangement for the purpose of reducing stress on the input transistor (M7), thus, to prevent erroneous operation as taught by Nagao reference.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        10/5/2022